IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED


SUSAN EINSPAR A/K/A SUSAN ELLYN
EINSPAR-WAYNE,

             Appellant,

v.                                                 Case No. 5D17-690

MATTHEW WAYNE,

             Appellee.

________________________________/

Opinion filed January 30, 2018

Appeal from the Circuit Court
for Brevard County,
Kelly J. McKibben, Judge.

Mark S. Peters, of Eisenmenger, Blaue &
Peters, P.A., Viera, for Appellant.

Richard J. Feinberg, of Law Office of
Richard J. Feinberg, Indialantic, for
Appellee.




PER CURIAM.


       AFFIRMED. Serbousek v. Lucas, 191 So. 3d 539 (Fla. 5th DCA 2016); Morris v.
Morris, 743 So. 2d 81 (Fla. 5th DCA 1999), rev. denied, 767 So. 2d 459 (Fla. 2000).




PALMER, WALLIS AND EISNAUGLE, JJ., concur.